United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2884
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Roy D. Murphy,                          *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: October 6, 2004
                                Filed: October 13, 2004
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Roy Murphy pleaded guilty to conspiracy to manufacture and distribute at least
50 grams of methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) and
§ 846. Murphy appeals the sentence imposed by the district court.1 Murphy’s
counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.
738 (1967), arguing that the court erred in including drugs intended for Murphy’s
personal use in the Guidelines calculation of offense conduct. This argument,
however, falls within the scope of an appeal waiver contained in Murphy’s plea

      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
agreement, and after careful consideration of both the language of the appeal waiver
and the circumstances of this case, we see no reason not to enforce the waiver. See
United States v. Woods, 346 F.3d 815, 817-18 (8th Cir. 2003). Accordingly, we will
not address Murphy’s argument.

      Having found no nonfrivolous issues after reviewing the record independently
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we affirm. We also grant counsel’s
motion to withdraw.
                      ______________________________




                                        -2-